BY: WILLIAM A. BELL, JUDGE:
This is a suit instituted by plaintiffs under the provisions of Section 3 of Act 136 of 1898 of the General Assembly of the State of Louisiana, providing that any party in interest may appeal from an ordinance extending the 1' mits of any city, town or village, if such appeal be presented before the ordinance becomes operative.
The town of Westvego adopted an ordinance on the 30th day of December, 1919, extending its limits, defining its boundaries, and providing for the publication of said ordinance as required by Act 136 of 1898 above referred to; plaintiffs, who are property owners within the area sought to be included in the extension, filed this suit protesting against said ordinance within the time prescribed by law.
The ordinance objected to by the complainants herein, ehanees the boundaries of the town of Westvego, so as to include within the incorporate limits of said town, the territory described as follows, to wit:
"That part of the Parish- of Jefferson, State of Louisiana, commencing at the intersection of the Mississippi River with the prolongation of the eastern or-lover line of the Dugues Canal, thence along'said eastern or lower' line of the Dugues Canal to the point of intersection with the southern boundary of the township line known as T.- 13'S R £3 E,S E District of Louisiana west of the Mississippi River, thence along said township line' in the westerly direction to a point where said township line intersects th$' eastern boundary .line of the Subdivision known as Salaville, thence along the Eastern line- known as Salaville.until it intersects'the southern boundary line of the right of way of the Morgan, Louisiana & Texas R.R. & Steamship Co. thence along the southern boundary line of the right of way of the Morgan, Louisiana Texas R.R. -& Steamship Co. until it intersects the line located at' Three hundred' (300) feet east of the .eastern ■ boundary line of Avenue A of the .subdivision known as Salaville, thence along the line located at Three Hundred (300) feet east of the eastern, line of Avenue A of the River, thén,ce along the" Mississippi River to the *3point of beginning."
There has been filed in the record a blue-print or map, marked. "D-I" showing the present town of rjest'v.'ego, which is comprised within the area marked by the letters "A-B-C-D-VW-T-3 and R." The same map shows the territory sought to be annexed, and is comprised within the area marked by the letters A-B-C-D-Q-E-M-I-E and p, and is outlined in red pencil. (Trans .p.22)
Sec. 4 of Act 136 of 1898, provides that the appeal from the ordinance in proceedings of this nature, shall be by suit in the District Court of the parish where the property is located, and shall be brought against the mayor of the city, town, or village; and that the question for determination by the Court shall be whether the proposed extension or contraction of the corporate limits BE, OR BE ITOT, REASOEABIE. Complainants, in their petition allege that the proposed extension of the town of Westwego is unreasonable, upon the following alleged grounds of opposition.
1st. "That the community which is proposed to annex is largely agricultural in character, and possesses none of the characteristics of a town.
2nd. That a large part of said territory is widely separate from the Town of Yfestwégo, and is inaccessible to the territory proposed to be annexed.
3rd. Because the territory which is proposed'to be annexed'has not been laid out as a town and is really nothing but a community composed of small farmers and dairymen.
4th.' Because the territory which is proposed to be annexed will derive no benefits from the proposed extension and that there will only be added the additional burden of Taxes- imposed upon the territory proposed to' be annexed with no benefits derived therefrom.
5th. That the proposed extension or annexation is unreasonable; and that it is an arbitrary annexation' made without the consent of those people residing in the territory proposed to be annexed and is against their will and desire."
The Town of Westwego, through its Mayor, has answered the petition of appeal filed in this'proceeding., S4<í *4particularly avers in response to said petition -chat the State ordinance is fair, just, reasonable, and legitimate, and that the property included in the proposed extension lies immediately contiguous and adjacent to the present boundary of the town, and is the same nature as property .within the present limits of the town, some of which, having been laid off in town lots, and sold as such, and that the annual amount of taxes assessed against the property included in the ordinance, based on the assessment of 1S19, will not exceed the. sum of §2,000. It is finally, averred by the respondent, . that, the described property-proposed to be included in-the'Town, is in need of police protection and sanitary regulations, and that the land will.be greatly improved by a v.ater-work system and electric light system-, which the Town is now instituting, and, proposes' to have constructed; - that the proposed extension merely represents /the -aotual growth' of the Town of Westwego, and' that the -inhabitants of the present town and of the territory included in said proposed ordinance, have come to be, virtually one oommunity, or town.
Upon the issues as above presented, the sole cuestión for determination's whether or not-the extension as proposed,' be, or be not, reasonable. From the judgmant of the . Trial Court, that the-said extension is-reasonable, oomplairiants have appealed herein, to this Court, The record'.before us is most extensive and voluminous, oontai-ning considerable testimony, maps, pnot-ogr.aphs, aeroplane pictures, diagrams and plots, etc., to all of which v.-e have given closest scrutiny'and examination.We have particularly'considered the--reasons for .judgme.nt appearing in the record, and upon analysis .of same, paralleled with the documentary and.oral evidence with which the record is replete, we find ourselves unable.'to..agree with the eoncluslo.ns of .the Trial. Court, to the effect that "none of the contentions “of plaintiff are borne out by the -evidence,-but;■ on'the contrary* .."that the proposed extension would be; a reasonable one,;-and o«j>, "that .ought -to be made, to allow the'proper growth-of.'the entire; *5Town' of Westwego." This cause was submitted to the Court during the month of April, 1921, and the facts as existing at that time going to establish the reasonableness or not of the proposed extension are particularly presented by the testimony of the witness, Hr. Conrad A. Buchler, now one of the counsels for the Town of Westwego, defendant and appellee, and who was, at the time of the adoption of the ordinanoe, the Mayor of the Town of Westwego, and one of the town officials voting for the extension. This witness, in presenting before the Court the grounds; why the proposed extensions were thought by the ■Town Council reasonable, was forced, on direot examination, as 'a witness called by complainants herein, to admit that at the time of the enactment of the ordinanoe, and of the trial of this suit, Westwego had no electric lights of its own, but, on the contrary, \yas under contract for ten years, lighting to be furnished it from the South Hew Orleans light & Traction Company, beginning in Ootob.er, 1921, thus showing that ns a town improvement, the expense of which would have to be borne by the who^e Town of Westwego, when and as extended, oould not be possible, unless the contract in question could be annulled. It was further admitted by this witness, that no gas or gas plant, or equipment, had ever been used anywhere in Westwego, nor was any contemplated; that the town had no sewerage or water works at the time of the adoption of the ordinance, nor any site for water works planned, within the town as then constituted, but that one was contemplated Just outside of the then limits of the Town, there being no available space for same in the Town as then^25stituted, the proposed new site being designated by him under the letter "X" shown on the blue-print filed in evidence. In this ownnection, it was stated by the witness, that the erection of a municipal water-works plant being: contemplated, there had been voted by the Town people a bond issue of $100-,OOO, this vote being taken after the passing of the *6ordinance of extending the Town limits, and that nothing had been done by the Town authorities towards the erection of the water-works plant because of their inability to sell od-negotiate the bonds. He finally admitted "in 'order to go ahead with the building of the water-works plant, that another eleotion, fixing a higher rate of interest on the bonds, would have to be held, and that ultimately, the intention of the Town was to use all of the Ferry Franchise of some $40,000 ii for the. completion of this plant. Thus it is shown, that as to the sewerage and water works for the Town of Westwego, the'matter was in suoh abeyanoe 'as to be nothing else but an unaccomplished or unrealized dream. It is further testified by the witness that wi'thin the area designated by the le.tters, "E-F-G-B" on the plan, and designated by the word "woods," on said plan, there were no inhabitants, that half of said location was swamp lands not under cultivation, and lying between the public road and the line running east and west , ■designated by witness under the letters "I-J."
The remainder of this section was shown to be composed of sand hills, resulting from crevasses, uninhabited, and though capable of drainage, as yet, in no. way improved. Though frequently questioned as to witness's knowledge of the population in the various sub-divisions of the entire proposed extension, he was unable, to venture even a guess, though he admitted that .the present peculation of Westwego was about 1500 people, but seemed entirely .ignorant as to the number of pefiple proposed to be added to this population, by virtue of the extension. As the Mayor of the Town at the time of the ordinance, it. is reasonable to .suppose that had the, population of this proposed extension been of any consequence in number', that this witness, above all others, would have been .advised definitely on this subject. He finally admitted that the new area proposed is very sparsely settled. Further testifying, ve learn from this witness that the Town itself, has no Board of Health nor any police force, other than a paid Town Marshal and a few *7deputies, all of Whom ¿re unpaid, and no fire.department, Ho Commission for roads-, all of. which are well-graveled, and -supervised by the Town Marshal .only,-that no tax is paid, nor ' any assessment of any kind.for keeping up the. streets in .the -.TCWn' of - Westv/ego; the expenditures made by the Town in the year being some $6,000 for improvements, but not extensions -p3^-róads, these-expenditures appearing to-’be for. the particular improvements, and not as an annual or budgeted expense. -Witness ■iC Conclusion admits that there are ho industries with.in the 'proposed area but the two large plants belonging respectively ihoS,;the-'.Kentuoky Distillery and Warehouse Company, ’and The 8otít.tóbstern-land.&.Turpentine Company. This, witness taking theVsiand again, testifies in direct examination on behalf of defendant j concerning.various photographs -offered'by him,..numbering from'1 to 12 inc. ,■ and. introduced OPor the 'purpose of showing .particularly the .nature and location of .structures, or buildings frtfm'the new Catholic-Church', in square Ro, 4, on..the plot offered; .up to, and including the'home and dairy |f.-Barbe--and Rouis 3auragfTs property-; tie. buildings, .on Robert Clone’s property, and those .of the .industrial plant of $Ke Southwestern land & Turpentine Company',, these last three ./^iotures'-,'to wit:' Wo., 7-- 8 and '9,/'as well as the pictures • •RCt\C':.and E, concerning .theySlarp- ana. Batley.properties, show-, ihg- o'on%tíOns -.io-,:t'E¿t'''part, of t.he .new or proposed extension Cit^atédf;CbbU.t; a-..mile, from.’the present boundaries .of-the town Between- the houses shown .on picture Ho. 10; known ,asS?.Siarp.'.a.--Quarters," .and the section on. the plot desoribed as (^Q*3j^C;.. theye is nothing but- the swamp or sand hills embraced ■yi'tRla'-.tJp'.eeotion described -on said plot as "woods.," Examination 1:^iSlibi'S.niidi-ngs.. in-:p.iot.ures Ros, 2-3-448-6-7-8 and 1Ó, do not S.;ShCwrin.rthe'evidence, a thickly populated district, but, on the. £Ó;^f!fa|^¿'o'jf .l^S^pr-.yao.ant- lots' and. large open country^ *8while in picture 10, there appears nothing but a number of cheap Negro quarters, usually found contiguous to a plantation.
Victor A. Petrie, who appears to have qualified, as Mayor of the Town of Westwego just a week before testifying,and from the evidence appears to be the largest individual owner of rental property in the Town, swears that there are no more lots for sale, "not one," and that he had many applicants for all the rental property belonging to him, all of w'hich was oooupied. He lays stress upon the faot that Miss Beattie has a fine residence, and two or three other fine residences are in the neighborhood, and that Mr. Sharp has a few common buildings, and that there are a few factories in that section of the land sought to be annexed, that, as a member of the School Board he confirms the allegation, or contention of defendants, that there has been located a site for the new high school about a blo.ok or two from the Church shown on the map as being in square 4, His testimony in chief, is deoidedly partial to the proposed annexation, though his reasons for the same are not oonvinoing; in fact, on cross-examination, he admits that there is room for expansion on all the space, or section, embraced in the plotted lots Nos. 4 to 22, shown on the map, but gives as explanation why such lots are not available for expansion, that no one wishes to go back in the woods, and yet, it is plain from the examination of the plot or map, that all of these lots are the ones most contiguous to, and lying directly east of the present Town of Westwego. When shown the photograph offered by plaintiff, marked P-22, which, upon examination, olearly discloses the large vacant portion of ground presently within the Town limits, and not built upon nor occupied, 'he was forced to admit that his original statement of there being no available lots or building ■pace in the Town of Westwego was not correct. Many other witnesses testifying for defendant, state that there is a large amount of vacant ground presently in the Town of Westwego. Suoh testimony Justifies the belief that extension of territory for *9the purpose of progressive development of he Town is not necessary, but that same might not be deolare'd wholly unreasonable if. the extension was planned to embrace only lots 4 to 22 inclusive, lying presently next to the east side of the Town, between the Mississippi River and the'rear drainage canal shown on the map; but the extensions are made to reach much farther than behind these, as yet unoccupied plotted squares, up to a point a mile or more to the east., and embracing,^as several witnesses have testified^ an area almost ten times greater than the present Town itself, 'the additional area being estimated by the engineer making the official map now before us, at 585.74 aores, as against only 60 acres comprising the business and residential Town of lfestw,ego as presently constituted. One half'of these additional aores is,(as previously stated^ swamp land, and uninhabited, and the other half sparsely settled, mostly agricultural and pasture land, with a population of not more than 150 people, consisting of a few white families, and the remainder Negroes. It .is shown that at least 220 aores of the proposed extension is swamp and uninhabited, in fact, one of the witnesses for complainants, and owner of "Sharp's Quarters," who is a man sixty years of age, has lived nearly all of his life in the area under consideration, swears that ■ 70 aores of the proposed extension within the areas designated by O-F-G-H-Qt may be called good land, but the balance, of some 350 aores, is wholly swamp, or undrained land. This same witness, who lives in the present Town of WestWego, swears that these are several good vacant, lots within the Town, as presently constituted, and that same are now in weeds and grass.
Another witness, Robert Klein, on behalf -of complainants, fifty-five years of age, and. who has . lived in the territory sought to be annexed all of his life, testifies in confirmation of Sharp and others, that two thirds of the land sought to be annexed is swamp, and that only twelve or thirteen white families live there, and some Negroes. He further swears that the Town of Westwego, as presently constituted, has no fire *10department, water works, swwerage and water, or lighting system, nor police protection, except the Town Marshal and some few deputies, and all of these facts concerning the status of the land to be annexed, as well as the equipment of the land presently'constituting the 'Town, is verified by another fitness, Mr. ISO A. Marrero, president, or acting president, of the Marrero land & Improvement Association. This last named witness is speoifio on the point that the present Town of Westwego is in no position to offer water works, sewerage or electric lights, and that the new water works plant cannot be financed under present conditions. The testimony of the ex-Mayor o^Westwego, Mr, Buohler, shows, among other facts, that he and those advocating the ordinance/believe it particularly advantageous and neoessary to include the Kentucky Distilleries & Warehouse. Riant ln-the new extension, because of the temporary disturbance incident to the $40,000 theft of alcohol, occurring shortly before the passage of the ordinance, and thus establishing grounds of belief that this industry should be given police proteotion. The testimony of. Mr. W.B. O'Neil, the manager of the Distilleries, shows that this particular incident was one in which softe of the inhabitants themselves, of the present Town of Westwego, and none of'the inhabitants of the district proposed to be annexed, were participants in the theft referred to. This latter witness further testifies that the plant has no need of police proteotion,'that it has •> within, its own plant all light and water neoessary,Mr. O'Neil,', on behalf of the Distilleries Company, and Messrs. .Marrero and Sharp; all of whom respectively represent three of the complainants in, ■ this action, are uniform in the statement that they would! oóns-épt- ,■ to .the annexation proposed, and the resultant burdens of Town- . taxation, If any correspondent benefits to them oould be shown and assured.
It needs but a casual glance at the two aeroplane'.^ pictures filed in evidence, to convinoe us that tie proposed annexation, nearly all of which is shown in these two pictures, '• is but sparsely settled, and largely suited to but agrioultu^pí. *11and to farming pursuits. The two industries in these pictures, to wit, that of the Southwestern land fc Turpentine Company, and the Kentucky Distilleries and Warehouse Company, are surrounded on all sides by bushy, though high-grade land, showing little, if any residential or town-like surroundings. The large map in evidence clearly locates the Kentucky Distilleries & Warehouse Company, as -being nearest to the present Town limits, while a large tract of land separates it from the Buokner-Chipley tract of land, oooupied by the aforesaid Turpentine Company, Keither one of these industrial plants are shown by witnesses fo.r defendant, to be in need of any water works, eleotrio light, drainage, sewerage, or police advantages, which the officials of the Town of Westwego as now constituted, would proffer them as benefits Which they could not hope to enjoy unless included within the Jurisdiction, or under the management of the Town, It is shown that the Kentucky Distilleries is presently, and has for some time back, been shut down, the plant not being under operation, and that such was its condition at the time of the passage of the ordinance. Defendants own expert witness, fir. Bayne, is shown, to have been employed for advice as to the best location of the-proposed water works, and instead of locating same at the point "Z" on the map, as proposed by witness Buohler, this expert states that he recommended the location of the same within the presea* Town limits, in square 3, and between Avenues. A and B, and that he estimates the cost of a proper water works system, to meet the requirements of. fire prevention bureau, and filtoration plant, would be some $94,000, an amount quite out of the reach presently, of the financial powers of the Town of Weatwego, This same witness, on cross-examination, States that his- estimate for a water work» system costing $94,000, if 'estimated to include the new' Or proposed extension, would, coat considerably more, possibly a» mush as an additional^50,000 AsttJjsr». It is further stated by thus 'witness that the lands in the wooded, area Jtíro.wn, on the map eouid be- drains a and cleared and. made aval labia, Í fer wefcMeutiai purposes, but sM fM that to 'dies*, the same .would cost About f&OQ »& ««es,, »ná in gmib *12the swamps and rid the lana of weeds and roots, would cost about 500 dollars an afire, all of this land being termed by the witness as "ordinary louisiana swamp."
It has appeared to the judge of the Trial Court, who, in his reasons for judgment, states he has personally Inspected the territory to be included in the extension, that the ordinance is reasonable, because of the fact that the proposed extension, at least that part known' as Marrero land property, and the property of Mary Beattie, are already sub-divided into lots now selling at an average of $260 per lot (30' x 120'). If this land, sub-divided into lots Was contiguous to the. present town and town lots of Vestwego, it might he considered reasonable to take in suoh territory and to assume that these newly acquired or included lots would unite with the larger oorporation in risking ft homogeneous town, but the Beattie sub-division is shown to be widely separated from, and in the lower extreme eastern part of the proposed annexation, with -no próbable benefits of local government to be derived by the new territory, from the present territory. In relation to a similar situation, it has been stated that "when actual unity is impracticable, legal unity should not be attempted." Vestal vs. Little Rock, 15 S. W. 891. In McQuillin on Municipal Corporations, Vol. 1, Par. 276, the text writer comments as follows:
"Several tracts may be annexed as being contiguousif one is contiguous to the municipality, and the otter tracts are contiguous to each other." Catterlin vs. Frankfort, 87 Ind. 45.
Another reason given by the Judge of the lower Court is that the new Catholic Church, at which the people' of the Town worship, nov; situated outside of the present Town limits, would be included in the extension. This, of Itself, would be no reason for the extension, inasmuch as the Ohuroh. oannot, of itself, return benefits to the Corporation through taxation, and as a fact, the evidence shows that the looatior of the Church is within square 4, directly contiguous to the *13central, or nea&-central part of the present Town, and -¿test for this reason, inclusion or not, of the Church, would not materially help or benefit those v.ithin or without the present Town limits. It is further found as a reasonable ground for inclusion, that the site of the new proposed high school, y/hioh is already purchased by the School Board, and which is located some distance east of the-Church, and opposite square lío. 29 on the plot, would be a considerable advantage to ^he new, as well, as to the old Town. The school building is not, under present conditions, a municipal building, but a parish or district school building, and its functioning is not dependent upon the proposed annexation. It is noted in the reasons for Judgment, that a small portion of the land in the proposed extension, is used for agricultural purposes, and that tie great bulk of the land remains idle except as used for pasture purposes Unless it oan be shown (and the aeroplane pictures show to the contrary) that this large bulk of land is available for town purposes, we are inclined to respectfully differ from our brother of the lover Court, in finding this as a reason for expansion of the present Town of Uestv.ego. Uhile it is further noted in the opinion that the swamp land will, in the future, be easily drained, re find, on closer examination of the evidence on'this point, that suoh facilities are not to be hoped for, nor easily, nor inexpensively obtained in the near future. We do not find from the evidence, as stated in the oonolusions of the Court, that the Toy/n of Uestvego is presently congested to any suoh extent as v/ould Justify the expansion of this Town a mile or more east of its present situation, especially when suoh a tract of land as is embraced in square 4 to 22, immediately contiguous to the present Town, W not, as ye^,occupied for residential or industrial purposes.
Counsel for defendant urg“3 our particular attention to the ruling made in Lawrence v. Town of Hansfield, 129 La. 672. Ue have carefully examined the opinion of tr.e Chief Justice upon the merits of this ease, and find nothing therein said by the Supreme Court which in any way opposes *14the views we would adopt here. In the Mansfield ease, the higher Court found (as v/e cannot in this case) that the testimony was about equally divided, upon which the question, velnon, of reasonableness of the ordinance could be decided, and laid down the doctrine that in order to characterize the measure of a body as unreasonable, it must be made to appear by abundant evidence that it is unreasonable. This is but another method of declaring that in cases arising under Act 136 of 1898, the burden of proof'as to the ordinance being or not being reasonable falls, in each case, upon the petitioners in appeal, that is, upon oomplainants. The convincing evidence of every witness for the petitioners herein - coupled with and fortified by the record admissions forced, in cross-examination, upon the witnesses for defendant,- establishes conclusively that the burden, required in the Mansfield case has been fully carried by the oomplainants now before us.
In Railroad Co. vs Town of Vadalia, 117 La. 562, the Supreme Court did not reverse the lower court on the question of the reasonableness of the ordinance, but upon the question of the constitutionality -of Act 136. of 1898, and after finding the Act constitutional, it was then decided upon the merits of the case, established upon circumstances wholly different from those arising in the instant case, that the Railroad's contention that the ordinances were unreasonable, were insufficiently supported by the evidence.
Analysis of the case of State v. Mayor of Dodson, 123 La. 904, shows no similarity whatever to the facta before us. But in said case, as. well as the Vadalia case, there can be no doubt that the Supreme Court has decreed that under the statute che functions delegated to municipal authorities invested by the aot with power to exert their judgment and discretion on matters of town extensions, etc*, are in their nature judicial, rather than legislative. This being the interpretation given to the Statute, it is not difficult to see the wisdom of our courts in *15holding as shown in the Mansfield decision, that the burden of disproving'the reasonableness of a quasi Judicial body's action, should fall upon those challenging the same. As said above, the petitioners in the instant case have successfully carried this burden.
In the case of Bowman Hicks Lumber Company, et al., v. Town of Oakdale, 144 La. 849, it is true that tho Supreme Court affirmed the Judgment of the Lower Court, maintaining the reasonableness of the ordinance, and also in that case, .as in this one, the Judge, a quo, had inspected personally the proposed extension, court giving to the appellate^the benefit of his views in a v«ll-oonsidered opinion. The printed report or this decision is of value in enabling us to -compafe that oase with the one before us for consideration, for the -particular reason that on page 851 of the report, there appears a map showing definitely the fact that all of the properties of the four several complainants were .immediately contiguous to the Town of Oakdale, and that the nature of the business, which was the manufacturing of lumber, required large quarters in connection with each of the plants, or liupber yards, and mills , a fact which naturally resulted in almost completely surrounding the Town of Oakdale with labor and like grades of employment, creating settlements of people in large numbers, v.ho were.not amenable to the police, health or other control of the Town which these mill-yards and quarters encircled. The facts are shown further, that in the Oakdale ease the contemplated additions, running in four directions would have done nothing more than double the area of the Town site, whereas in the instant ease, as heretofore noted, it was shown that the increased area would be almost ten times that of the Town of Testwego.
McQuillin on "Municipal Corporations," discusses the rule of reason, which should, apply in cases of addition or reduction of municipal boundaries, as follows;
Vol, 1, Par. 274; p. 681.
"As a general proposition, the reasonableness of the extension must be determined by the oirenmstanoes existing at the time of the prooeedingjtxxxxx. *16In determining the reasonableness of the extension of corporate boundaries, the extensión must b<- considered as a whole, the cginotion is not whether it is reasonable in each and every part."
Par. 275:
"The extension is not unreasonable if the territory embraced is nearly all improved and necessary for municipal purposes. But if the territory is sparsely settled, situated remotely from the thickly settled portion of the municipality, and would receive no advantage or benefit from the extension, but would be burdened with additional taxes, and the residents of the territory prefer to remain v-ithout the municipality, it should not be annexed." Orlando vs. Orlando Water & Light Co., 39 So. 532, Supreme Court of Florida.
Par. 278:
"A3 the territory of a municipal corporation is usually divided into lots and blocks, and the residents do not depend on the cultivation of the soil for a livelihood, it Is not the policy of the law to annex large tracts of agricultural lands.to a municipality, unless under the circumstances of the particular case, they should be included, for instance, if they should be needed for city purposes.
Farm lands which would derive no material benefit from being included within the boundaries of a municipal corporation, and which would be burdened with additional taxes, and which are not needed for municipal purposes, should not be annexed."
In the case just cited, the allegations of the petition objecting to annexation were, in effect, that the district supposed to be annexed was sparsely Settled, that less than ten registered voters lived therein, that it was remotely situated from the thickly settled portion of the Oity to which it was to be annexed, that the objectors would reoelve no advantage of light or pollóe protection, that in do way was it advantageous, but would be a burden resulting from additional taxation, and that the *17residents or objectors, preferred to remain in the oountry. All, or at least a large majority, of the above objections apply to the case under our consideration,from the facts as shown. In Town of Latonia vs. Hopkins, 47 S. W. 248, denying the right of .annexation, it was ruled that the Court should be satisfied that the adding of the territory to the Torn would be for its interest, and would cause no material injury to the persons owning real estate in the territory to be annexed, and in this case the court found facts quite similar to those under consideration, it; appearing from the evidence, that opt of 1050 acres, of which 600 acres had been put into lots by a syndicate, scarcely any streets had been laid out in said portion, and that there were houses on only about one in ten of said lots, the balanoe of the 600 acres being used for agricultural purposes, never being platted.
In the Latonia case the Court said:
"In our opinion, it would not be of benefit to the Town, itself, to annex such a vast scope of territory, as it would impose upon the municipality the Herculean task of providing side-valks; lights, and other necessities of municipal existence
The plan which has as its objective the purpose alone of increasing the income of a municipality, does not square with reason or justice, when opposition based upon conclusive evidence of disadvantage to the territory and its inhabitants sought to be annexed, is presented, as in this case. The rule laid down by the Supreme Court of Mississippi, in the case of Forbes et als., vs. Mayor, etc., City of Meridian, reported in the 58 Southern Reporter, 678, is most applicable to tl;e facts as we understand them in this case, and \.e quote that portion of the opinion found in the brief of counsel for complainants, as follows:
"The power of extending corporate limits is granted, not to be resorted to for the purposes alone of increasing the income of the municipality, but in order that the benefits incident to Civic Government my be extended to those residents in the territory *18adjacent to the municipality and included in the extension; and, 'further, that the municipality, by extending its police government, its sanitary and quarantine regulations, and its more adequate fire protection, may thereby conserve the best interests 'of the inhabitants rithin its original borders, and also give to those living in the territory included in the extension more efficient protection against devastation by fire and the enforcement of necessary sanitary regulations to public health, decrease the danger from disease and pestilence. These are the paramount considerations, and incidental to these, the citizens included in the extension are entitled to share in common with the other inhabitants of a municipality, the convenience of sidev/alks and lighted streets, firb protection and all other advantages of city life."
Of course, innumerable authorities may be weighed on either side of this question, but it is one that must be decided under the circumstances applicable to each case. Wnat may, or may not be reasonable, depends entirely upon the situations and surroundings presenting themselves in the particular case under which the question is to be determined. In "Words and Phrases?: "The word 'reasonable' is a term difficult of definition, and usually it must be considered with the facts of the particular controversy in determining its force and latitude. See 33 Cyc. 1560, "Reasonable: A generic term difficult of adequate definition; a relative term,to be determined according to the circumstances of the case."
For the reasons herein set forth, we are of the opinion that the law and the evidenoe in this case is in favor of plaintiffs and appellants heiein, that each and all of the objections set forth in. their petition, are well founded, an’d that the ordinance as adopted by the Town of Westwego oil the 30th day of December, 1919, proposing extension of the corporate *19limits of sala town, is not reasonable, and should be set aside. It is therefore ordered, adjudged and decreed, that the judgment herein of the 28th judicial district court for the parish of Jefferson, herein appealed from, be annulled, voided and reversed, and that the ordinance above mentioned be, and the same is hereby vacated, defendant herein to pay all costs of both courts.
March 27, 1922.
JUDGMENT REVERSED.